Appeals from orders of the Supreme Court, Special Term, Albany County which in each ease appointed a Referee to take evidence and report thereon in proceedings to review certain tax assessments; the appellant tax authorities asserting an improper exercise of the Special Term’s discretion. Respondents assert that the orders are not appealable and that the appeals must be dismissed. We prefer to reach the merits and do not pass upon the procedural question. The unquestioned power of the Special Term in its discretion to refer the cases (Real Property Tax Law, § 720, subd. 2) was properly exercised. The heavy case load in Albany County, to which the Special Term referred, and which counsel in no way questions, afforded ample reason for the court’s action. We pass only on this motion and leave open the questions that might arise in the precedence of litigation and the management of judicial business if a large number of private references were shown to cause undue expense to the municipality or the property owners. Orders unanimously affirmed, with $10 costs, and stays vacated. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.